DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply received on 4/6/2022.
Any rejection from the previous office action, which is not restated here, is withdrawn.
Election/Restrictions
Applicant’s election of the species: (A) mature human GDF11 and (B) frailty, in the reply filed on 11/9/2020 have been previously acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Status of the claims
Claims 48-68 were pending. Claims 48 and 59 have now been amended. Claims 68-72 are new claims. Claims 48-72 are now pending and are presented for examination on the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 48, 49, 50, 51, 52, 59-60, 61, 62, 69-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,092,627. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘627 comprise overlapping subject matter.
The invention of US ‘627 is drawn to “[a] method of rejuvenating skeletal muscle stem cells in a subject in need thereof, comprising administering to the subject a composition which increases the level or activity of GDF11 polypeptide in the subject, wherein the composition comprises a GDF11 polypeptide or a functional fragment or functional variant thereof, wherein the functional fragment comprises at least the 12.5 kDa C-terminus of GDF11, and wherein the functional variant has at least 90% sequence identity to full length human mature GDF11, and wherein the composition causes the subject's skeletal muscle stem cells to increase in frequency or number, increase the sizes of regenerating myofibers, increase the efficiency of myogenic colony formation, increase the percentage of intact nuclei, and decrease the percentage of severely damaged deoxyribonucleic acid (DNA), thereby rejuvenating the skeletal muscle stem cells in the subject”.  Dependent claims include: “wherein the level or activity of GDF11 polypeptide is increased in the skeletal muscle tissue of the subject”; “wherein the composition comprises a GDF11 polypeptide comprising the amino acid sequence of human mature GDF11”; “wherein the composition comprises a GDF11 polypeptide comprising the amino acid sequence of human GDF11 pro-peptide”; “wherein the composition comprises a GDF11 polypeptide comprising the amino acid sequence of human GDF11 precursor polypeptide”; “wherein the subject has been diagnosed with a skeletal muscle condition due to aging.” Another independent claim is drawn to “ [a] method of increasing strength or exercise endurance capacity in a subject in need thereof, comprising administering to the subject a composition which increases the level or activity of GDF11 polypeptide in the subject, thereby increasing the strength or exercise endurance capacity, wherein the composition comprises a GDF11 polypeptide or a functional fragment or functional variant thereof, wherein the functional fragment comprises at least the 12.5 kDa C-terminus of GDF11, wherein the functional variant has at least 90% sequence identity to full length human mature GDF11, and wherein the composition causes the subject's skeletal muscle stem cells to increase in frequency or number, increase the sizes of regenerating myofibers, increase the efficiency of myogenic colony formation, increase the percentage of intact nuclei, and decrease the percentage of severely damaged deoxyribonucleic acid (DNA), thereby rejuvenating the skeletal muscle stem cells in the subject.” Dependent claims include: “wherein the composition comprises a GDF11 polypeptide comprising the amino acid sequence of human mature GDF11”; “wherein the composition comprises a GDF11 polypeptide comprising the amino acid sequence of human GDF11 pro-peptide”; “wherein the composition comprises a GDF11 polypeptide comprising the amino acid sequence of human GDF11 precursor polypeptide.” A further independent claim is drawn to “[a] method of treating or preventing a skeletal muscle condition in a subject in need thereof, comprising administering to the subject an effective amount of a composition which increases the level or activity of GDF11 polypeptide in the subject, wherein the composition causes the subject's skeletal muscle stem cells to increase in frequency or number, increase the sizes of regenerating myofibers, increase the efficiency of myogenic colony formation, increase the percentage of intact nuclei, and decrease the percentage of severely damaged DNA, thereby treating or preventing the skeletal muscle condition in the subject, wherein the composition comprises a GDF11 polypeptide or a functional fragment or functional variant thereof, wherein the functional fragment comprises at least the 12.5 kDa C-terminus of GDF11, and wherein the functional variant has at least 90% sequence identity to full length human mature GDF11”. Dependent claims include: “wherein the skeletal muscle condition is 
selected from the group consisting of atrophy, bony fractures associated with muscle wasting or weakness, cachexia, denervation, diabetes, dystrophy, exercise-induced skeletal muscle fatigue, fatigue, frailty, inflammatory myositis, metabolic syndrome, neuromuscular disease, obesity, post-surgical muscle weakness, post-traumatic muscle weakness, sarcopenia, toxin exposure, wasting, and weakness”; “wherein the composition comprises a GDF11 polypeptide selected from the group consisting of a human GDF11 precursor polypeptide, a human GDF11 pro-peptide, and a human mature GDF11 and a human GDF11 N-terminal polypeptide”, “wherein the composition comprises homodimers 
of GDF11 polypeptides, and wherein the GDF11 polypeptides are selected from the group consisting of a human GDF11 precursor polypeptide, a human GDF11 pro-peptide, and a human mature GDF11 and a human GDF11 N-terminal polypeptide”.	 During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. (MPEP 2111.02). In the instant case, the active steps and the patient population overlap, and thus the invention anticipates and/or make prima facie obvious the instantly claimed invention.  Furthermore, with regards to the wherein clauses of claims 69-72, these limitations would necessarily flow from the claims of US ‘627 which include administration of SEQ ID NO: 14 which is drawn to full length human mature GDF11.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 53-58, 63-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,092,627 in view of Glass et al. (“Glass”, US 2006/0216279). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘627 comprise overlapping subject matter.
US ‘627 is relied upon as above. US ‘627 does not expressly teach the limitations of claims 53-58, 63-68.
Glass is relied upon to teach manipulations and techniques available to those of ordinary skill in the art, e.g., Glass teaches host-vector systems for the production of a fusion polypeptide which comprise the expression vector in a suitable host cell. The host cell may be selected from the group consisting of without limitation, a bacterial cell, a yeast cell, an insect cell, and a mammalian cell. Examples of suitable cells include E. coli, B. subtilis, BHK, COS and CHO cells. In yet another particular embodiment, the fusion polypeptides of the invention may be modified by acetylation or pegylation. Glass teaches that methods for acetylating or pegylating a protein are well known in the art ([0020]), and also teaches variants having different posttranslational modifications such as glycosylation, acylation, phosphorylation, isoprenylation, lipidation (e.g., [0040]), as in the instant claims 53 and 63:  “wherein the GDF11 polypeptide is modified by PEGylation, glycosylation, HESylation, ELPylation, lipidation, acetylation, amidation, phosphorylation, cyclization or by the addition of end-capping modifications, cyano groups or albumin”. The limitation of instant claims 54 and 64: “wherein the pharmaceutical composition is in the form of liquid, solution, suspension or emulsion” is taught, e.g., [0055].  The limitation of instant claims 55 and 65 “wherein the pharmaceutical composition is intended for intravenous, intraperitoneal, intramuscular or subcutaneous injection” is taught, e.g., in [0056]. The limitation of instant claims 56 and 66 “wherein the pharmaceutical composition is in the form of a controlled-release formulation” is taught, e.g., in [0053] which describes that “the active agent can be delivered in a vesicle, in particular a liposome…  In yet another embodiment, the active agent can be delivered in a controlled release system.” The limitation of instant claims 57 and 67 “wherein the controlled-release formulation comprises a polymer or is in the form of a gel” is taught, e.g., in [0053]: “[t]he active agent can be delivered in a vesicle, in particular a liposome…  In yet another embodiment, the active agent can be delivered in a controlled release system. […] In another embodiment, polymeric materials can be used.” The instantly claimed range of “from 0.001 mg/Kg to 0.5 mg/Kg” is encompassed by the range disclosed by Glass, i.e., 10-11 mg/Kg to 1 mg/kg. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Furthermore, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."” (MPEP 2144.05).
It would have been obvious to use the pharmaceutical compositions, carriers, modes of administration, modifications such as PEGylation and dosages, as taught by Glass, in the method of US ’627. On of ordinary skill in the art before the effective filing date of the invention would have been motivated to making all the GDF11 pharmaceutical compositions as taught by Glass and comprising 0,001 mg/Kg to 0.5 mg/Kg of GDF11 or variant thereof for a series of applications. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that both ‘US 627 and Glass are directed to GDF11 peptides. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 48-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,434,779. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘779 comprise overlapping subject matter. The invention of US ‘779 comprises claims drawn to administration of GDF11 to a subject. These claims read upon “prevention” of skeletal muscle disease, as prevention does not require that the subject be afflicted with the disease. Further, the claims also read upon promotion or enhancement of muscle tissue repair given that the heart is a muscle.
The claims are drawn to a method of treating an age-related cardiac hypertrophy, the method comprising administering to a mammalian subject a composition comprising a mammalian GDF11 polypeptide, whereby the composition increases the level of Growth Differentiation Factor 11 (GDF11) polypeptide in the subject;  and wherein the composition is administered intraperitoneally;  intravenously;  subcutaneously: intra-arterially;  or intra-coronary arterially. 
Dependent claims include: “wherein the subject has or has been diagnosed with a condition selected from the group consisting of: diastolic heart failure;  cardiac hypertrophy;  age-related cardiac hypertrophy;  hypertension;  valvular disease;  aortic stenosis;  genetic hypertrophic cardiomyopathy;  or 
stiffness of the heart due to aging”; “wherein the level of GDF11 polypeptide is the level of GDF11 in the circulation of the subject or the level of GDF11 in the cardiac tissue of the subject”; “wherein the GDF11 polypeptide comprises an amino acid sequence selected from the group consisting of: SEQ ID NO: 14;  SEQ ID NO: 2;  and SEQ ID NO: 1”; “wherein the composition comprises homodimers of GDF11 polypeptides comprising the amino acid sequence of any of SEQ ID NOs: 1, 2, or 14”; “wherein the composition comprises complexes of GDF11 polypeptides comprising the amino acid sequence of SEQ ID NO 1, 2, 14”; “wherein the level of GDF11 is increased by at least 100%”; “wherein the level of GDF11 is increased to at least 75% of a healthy reference level”. 
Another independent claim is drawn to “a pharmaceutical composition comprising an isolated GDF11 polypeptide and a pharmaceutically acceptable carrier”. In the instant case, col. 9 of the specification of US’ 779 teaches treating disease such as aging of skeletal muscle, metabolic disorder, muscle wasting, diabetes, obesity which read upon skeletal muscle diseases. Col. 24 teaches dosages such as 0.001 mg/kg to 0.5 mg/kg body weight.
See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See also Pfizer,  Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). See, as well, Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).
The disclosure of US ‘779 teaches methods comprising administering GDF11 polypeptide to a subject to treat, e.g., aging of the skeletal muscle (e.g., col. 9) and also treats muscle wasting, metabolic disorders such as diabetes, metabolic syndrome and obesity (e.g., col. 9), reading upon instant claim 48. The method also reads upon prevention, e.g., of skeletal muscle disease, e.g., frailty or weakness, because prevention does not require that the subject be affected by the disease as in instant claim 48.  Further, Lee teaches treating, e.g., diastolic heart failure, cardiac hypertrophy, hypertension, valvular disease, aortic stenosis, genetic hypertrophy cardiomyopathy or stiffness of the heart due to aging (e.g., col. 3). Furthermore, with regards to treating cardiac muscle (e.g., cardiomyopathy, which is a disease of the cardiac muscle), and thus reads upon “promoting or enhancing muscle tissue repair” as in instant claim 59. See also Figures 2A-2B, col. 3. GDF11 and variants thereof are described in cols. 10-13. Variants of human GDF11 are, e.g., SEQ ID NO: 1, human precursor polypeptide, SEQ ID NO: 12, human pro-peptide and SEQ ID NO: 15, human N-terminal polypeptide, reading upon the limitations of instant claims 52 and 62. The mature form of GDF11 as in instant claims 50 and 60 is SEQ ID NO: 14, e.g., col. 14. Modifications of the peptide include: PEGylation, glycosylation, HESylation, ELPylation, lipidation, acetylation, amidation, end-capping modifications, cyano groups, phosphorylation, albumin and cyclization (e.g., col. 15) as in instant claims 53 and 63. Homodimers of GDF11, as in instant claims 51 and 61, are taught, e.g., in col. 16. Liquid solutions, suspensions, emulsions, etc. (col. 21) may be prepared, as in instant claims 54, 64. Controlled release formulations are taught, e.g., in cols 21-22. The controlled release forma can be used to provide slow or controlled-release of one or more active ingredients using, for example, hydroxypropylmethyl cellulose, other polymer matrices, gels, permeable membranes as in instant claims 56-57 and 66-67 (e.g., col. 22). The administration may be via intravenous, intranasal, intraarterially, intracoronary, etc. as in instant claims 55, 65 (e.g., col 23). Dosage ranges can be 0.001 mg/kg body weight to 0.5 mg/kg body weight as in instant claims 58, 68 (e.g., col. 24).  Furthermore, with regards to the wherein clauses, these limitations would necessarily flow from the claims of US ‘779 which include administration of SEQ ID NO: 14 which is drawn to full length human mature GDF11.
Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 48-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-13, 17-18, 21-26 of copending Application No. 16/068,463 in view of Glass (US 2006/0216279). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of application ‘463 comprise overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application ‘463 is drawn to a method of inhibiting or treating hepatostatosis in a subject in need thereof, comprising administering to the subject a composition which increases GDF11 polypeptide in the subject and thereby inhibiting or treating the hepatosteatosis in the subject, wherein the composition comprises an effective amount of GDF11 polypeptide or a functional fragment thereof.
Administration of GDF11 to any subject reads upon prevention of a skeletal muscle disease.
Dependent claims include: “wherein the GDF11 polypeptide is increased by at least about 100% in the subject”; “wherein the GDF11 polypeptide is increased to at least 75% of a healthy reference level in the subject”; “wherein the GDF11 polypeptide is a human GDF11 polypeptide”; “wherein the GDF11 polypeptide is administered to the subject at a dose of about 0.5 mg/kg/day”; “wherein the subject is a human”; “wherein the subject is an adult”; ”wherein the composition further comprises a pharmaceutically-acceptable carrier”; “wherein the composition is formulated for weekly administration to the subject”; “wherein the composition is formulated for monthly administration to the subject”; “wherein the composition is formulated for quarterly administration to the subject”; “wherein the GDF11 polypeptide is modified”; “wherein the modification is selected from the group consisting of a mutation, coupling to Fc and PEGylated GDF11.” The administration of GDF11 reads upon prevention of skeletal muscle condition and/or promotion/enhancement of muscle tissue repair.
Claim Objections
Claims 53 and 63 are objected to because of the following informalities:  The term “lipidation” is misspelled as “lipidiation”.  Appropriate correction is required.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/              Primary Examiner, Art Unit 1658                                                                                                                                                                                          
MMCG 05/2022